Mr. Justice Gary delivered the opinion of the Court. The plaintiff in error was prosecuted under section 2 of the act of 1891, amended in 1895 (Hurd’s Statutes of 1895, page 1555), for selling “ goods contained in a box, to which said box was attached an imitation of the label of the Cigar Makers’ International Union of America, an Association of Workingmen.” He was convicted and fined one hundred dollars. In the Criminal Court, by motion to dismiss, to the denial of which the plaintiff in error excepted, he challenged the validity—constitutionality—of section 12 of the act under which the prosecution was commenced before a justice of the peace. By motions of a new trial and in arrest of judgment, not specifying the grounds, the same question was raised. O. O. & F. R. V. R. R. v. McMath, 91 Ill. 104. Overruling those motions is assigned as error. How his brief argues the question for our consideration. He has thereby ousted this court of jurisdiction of this writ of error, as' cases involving the validity of a statute are excepted from the jurisdiction of the Appellate Courts. Sec. 8 of Act of 1877, creating Appellate Courts. Ames v. Ames, 44 Ill. App. 576; 148 Ill. 321. A freehold and the validity of a statute are on the same plane as to jurisdiction. The writ of error is dismissed.